UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6271


NATHANIEL CALDWELL, III,

                    Petitioner - Appellant,

             v.

WARDEN ROBERTO ROBERTS,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
Richard Mark Gergel, District Judge. (1:14-cv-04277-RMG)


Submitted: March 20, 2018                                         Decided: April 25, 2018


Before KING, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nathaniel Caldwell, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nathaniel Caldwell, III, seeks to appeal the district court’s orders accepting the

magistrate judge’s recommendation in part, denying relief on his 28 U.S.C. § 2255

(2012) motion, and denying his motion for reconsideration.             The orders are not

appealable unless a circuit justice or judge issues a certificate of appealability. 28 U.S.C.

§ 2253(c)(1)(B) (2012). A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012).

       When the district court denies relief on the merits, a prisoner satisfies this standard

by demonstrating that reasonable jurists would find that the district court’s assessment of

the constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court

denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion states a debatable claim of

the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Caldwell has not

made the requisite showing. Accordingly, we deny a certificate of appealability, deny the

pending motion as moot, and dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                                DISMISSED



                                              2